ATTACHMENT A

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 1 of 58
TO Distried Qlerk of the une FFa92 0
2d) Coop - Loe Abe Westone a We ee fe ios ct
Dede ach Mi sstour slit Scioto ee 5 8

 

 

 

 

 

 

 

__Fromtl Jvcian ee ae os, se Be cals fe ie hn
: ner 33132- O4F Septet

 

 

Deck METS On Os eNO GBA Tee

 

 

 

 

 

 

 

 

 

 

iirc tt RE: Dopy a Request. te. it Warder t Werdete
ee CT sey of +he auch
A ele ee els een ene as pee
* pp plement the | motion Clee. Peo Se for. Conpass/oney
Se ise teleasl on $-/2-20 in ahoue nayned Mocket ASE .
- Be would also [ke to pets dank this fe ourt to

 

 

EN ges ADpoin t ss fe howe. entitles Mate :
ANE ete KS are on. Sy ae vee here at ECC Forrest Cty Lo
and are withoot OA Gece ess. te Beas legal
\
bi Ft, Matevials Copies ete,
Vise fo) ALopy of 4h 4s mot Ca) i ne
request [se Line ayo a All litere le partes

 

 

 

 

 

 

 

especttully Soba tted J phe clan Rok b ingen

 

 

 

 

 

 

 

 

oh nssae a cic 0945
ceee ess Ee ve C7 gt Cit yj Ak ‘
iu _Case 6:18-cr-03042-SRB_ Document 237-1 Filed 07/16/20 papa of p8

 

 
From: AI"ROBINSON, “!ILUCIAN" <33132045@inmatemessage.com>

To:
Date: 4/10/2020 6:34 PM
Subject: “Request to Staff*** ROBINSON, LUCIAN, Reg# 33132045, FOR-H-C

To: Warden DeWayne Hendrix
Inmate Work Assignment: Unassigned

““ATTENTION***

Please cut and paste the message indicator below into the subject line; only this indicator can be in the

subject line.
0969d02c-3265-4809-9c1c-Ocba8a78c62a
Your response must come from the departmental mail box. Responses from personal mailboxes WILL

NOT be delivered to the inmate.

pee ae

***Inmate Message Beiow

Warden Hendrix,

Please accept this memorandum as my formal request to be granted home confinement as authorized
under the FIRST STEP ACT and the CARES ACT. Accordingly, this request is made to exhaust the 30
day notification to you to evaluate my eligibility using the risk assessment analysis and PATTERN score
along with my prison programming history. | am particularly susceptible to contracting the COVID-19
virus as | have medical conditions which the Centers for Disease Control (CDC) has identified as
high-risk. These conditions include: | am 62 years old, have high blood pressure, prostate enlargement,
and have a family history of diabetes and heart attacks. | fear that under the current conditions of
confinement, | will contract the deadly virus from which | will be unable to recover due to my high-risk
factors. Recently, the CARES ACT under section 12003(c)(2) has authorized the Attorney General to
utilize this program when the COVID-19 virus seriously affects the operations of the Bureau of Prisons. It
has. | am housed in a Unit where at least 8 persons have been taken out with symptoms of the virus and
| am unable to maintain proper social distancing from others, there are only several sinks, toilets, urinals,
and showers available for the community of over 100 inmates of whom | am unable to avoid. Thank you
for your prompt attention to this important matter. | look forward to hearing from you soon.

Lucian Robinson

#33132045

P.O. Box 9000-Low

Forrest City, Arkansas 72336

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 3 of 58
A wf Bureau of Prisons
7 Health Services
Clinical Encounter

 

Inmate Name: ROBINSON, LUCIAN Reg#: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 06/16/2020 14:34 Provider: Wingo, Michelle PA-C Unit: H12

 

Mid Level Provider - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Wingo, Michelle PA-C

Chief Complaint: Ears/Hearing Problem
Subjective: c/o left ear hurting x 1 week. no drainage. “hurts to touch".

Pain: Yes
Pain Assessment
Date: 06/16/2020 14:35
Location: Ear-Left
Quality of Pain: Tender
Pain Scale: 6
Intervention: see treatment

Trauma Date/Year:

Injury:

Mechanism:

Onset: 1-2 Weeks
Duration: 1-2 Weeks

Exacerbating Factors: none
Relieving Factors: none
Reason Not Done:

Comments:

 

COMPLAINT 2 Provider: Wingo, Michelle PA-C

Chief Complaint: HYPERTENSION
Subjective: inmate requesting BP f/u. no CP or SOB. currently taking Doxazosin. states taking as

 

 

 

 

directed.
Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

06/16/2020 14:34 FOX 98.9 37.2 Wingo, Michelle PA-C
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

06/16/2020 14:34 FOX 9o7 Wingo, Michelle PA-C
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

06/16/2020 14:34 FOX 144/82 Wingo, Michelle PA-C
SaQ2:

Date Time Value(%) Air Provider
Generated 06/16/2020 14:38 by Wingo, Michelle Bureau of Prisons - FOR Page 1 of 3

Case 6:18-cr-030 2-SRB Document 237-1. Filed 07/16/20 Page 4 of 58
 

Inmate Name: ROBINSON, LUCIAN Reg#: 33132-045

 

Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 06/16/2020 14:34 Provider: Wingo, Michelle PA-C Unit: H12
Date Time Value(%) Air Provider
06/16/2020 14:34 FOX 99 Room Air Wingo, Michelle PA-C
Exam:
General
Affect

Yes: Pleasant, Cooperative

Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed

Head
General
Yes: Atraumatic/Normocephalic
Ears

Tympanic Membrane
Yes: Within Normal Limits
Canal
Yes: Within Normal Limits
External Ear
Yes: Within Normal Limits
Neck
Vascular
No: Carotid Bruits
Pulmonary
Auscultation
Yes: Clear to Auscultation
No: Crackles, Rhonchi, Wheezing
Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR)
Musculoskeletal
Gait
Yes: Normal Gait

Exam Comments
normal gait. sit to stand without difficulty. no limp appreciated.

ASSESSMENT:

Essential (primary) hypertension, 110 - Current

PLAN:

Disposition:
Follow-up at Sick Call as Needed
Follow-up at Chronic Care Clinic as Needed

Other:

Generated 06/16/2020 14:38 by Wingo, Michelle PA-C Bureau of Prisons - FOR
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 5 of 58

Page 2 of 3
 

Inmate Name: ROBINSON, LUCIAN Reg#: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 06/16/2020 14:34 Provider: Wingo, Michelle PA-C Unit: H12

no findings on ear exam. instructed to report any new or worsening findings to medical sick call.

Patient Education Topics:

 

Date Initiated Format Handout/Topic Provider Outcome
06/16/2020 Counseling Access to Care Wingo, Michelle Verbalizes

Understanding

06/16/2020 Counseling Plan of Care Wingo, Michelle Verbalizes
Understanding

Copay Required: Yes Cosign Required: No
Telephone/Verbal Order: No
Completed by Wingo, Michelle PA-C on 06/16/2020 14:38

Generated 06/16/2020 14:38 by Wingo, Michelle PA-C ureau of Prisons - FO Page 3 of 3
Case 6:18-cr-03042-SRB Document 237- i Filed 07/16/20 Page 6 of 58
Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: ROBINSON, LUCIAN Reg #:

Date of Birth: = 03/27/1958 Sex: M Race: BLACK Facility:

Note Date: 05/22/2020 16:19 Provider: Ross, Tara RN/SCRO Unit:

Admin Note - Orders encounter performed at Telehealth.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Ross, Tara RN/SCRO

Asymptomatic inmate being tested for COVID-19 as part of surveillance testing on unit.

New Laboratory Requests:

Details Frequency Due Date
Lab Tests-C-COVID-19 Asymptomatic Novel One Time 05/22/2020 00:00
Coronavirus

Lab personnel verbally notified of a priority order of Today or Stat
Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Ross, Tara RN/SCRO on 05/22/2020 16:20
Requested to be cosigned by Grullon-Mejia, Jeanette MD.
Cosign documentation will be displayed on the following page.

Generated 05/22/2020 16:20 by Ross, Tara RN/SCRO Bureau of Prisons - FOR

33132-045

FOR
H12

Priority
Today

Page 1 of 1

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 7 of 58
Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: ROBINSON, LUCIAN . Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK
Encounter Date: 05/22/2020 16:19 Provider: Ross, Tara RN/SCRO Facility: FOR

 

Cosigned by Grullon-Mejia, Jeanette MD on 05/22/2020 16:37.

ureau of Pri

Case 6:18-cr-03042-SRB Bocurment237"1 Filed 07/16/20 Page 8 of 58
Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 05/15/2020 09:41 Provider: Wingo, Michelle PA-C Unit: H12

 

Mid Level Provider - Follow up Visit encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Wingo, Michelle PA-C

Chief Complaint: HYPERTENSION
Subjective: f/u BP. currently taking Doxazosin. reports taking as directed. BP elevated at last visit with
APP in april 2020. no CP or SOB.

 

 

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

05/15/2020 09:43 FOX 98.4 36.9 Wingo, Michelle PA-C
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

05/15/2020 09:43 FOX 91 Wingo, Michelle PA-C
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

05/15/2020 09:43 FOX 124/78 Wingo, Michelle PA-C
SaQ2:

Date Time Value(%) Air Provider

05/15/2020 09:43 FOX 97 Room Ajr Wingo, Michelle PA-C
Exam:

General

Affect

Yes: Pleasant, Cooperative

Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed
Head
General
Yes: Atraumatic/Normocephalic
Pulmonary
Auscultation
Yes: Clear to Auscultation
No: Crackles, Rhonchi, Wheezing
Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR)

Exam Comments

Generated 05/15/2020 09:53 by Wingo, Michelle PA-C Bureau of Prisons - FOR Page 1 of 2

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 9 of 58
 

Inmate Name: ROBINSON, LUCIAN

Reg #: 33132-045

 

Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 05/15/2020 09:41 Provider: Wingo, Michelle PA-C Unit: H12
normal gait. sit to stand without difficulty. no limp appreciated.
ASSESSMENT:
Essential (primary) hypertension, 110 - Current
PLAN:
Disposition:
Follow-up at Sick Call as Needed
Follow-up at Chronic Care Clinic as Needed
Patient Education Topics:
Date Initiated Format Handout/Topic Provider Outcome
05/15/2020 Counseling Access to Care Wingo, Michelle Verbalizes
Understanding
05/15/2020 Counseling Plan of Care Wingo, Michelle Verbalizes
Understanding
Copay Required: No Cosign Required: No

Telephone/Verbal Order: No
Completed by Wingo, Michelle PA-C on 05/15/2020 09:53

Generated 05/15/2020 09:53 by Wingo, Michelle PA-C Bureau of Prisons -

Page 2 of 2

Case 6:18-cr-03042-SRB Document 237- “T Filed 07/16/20 Page 10 of 58
Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: ROBINSON, LUCIAN Reg#: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 04/03/2020 15:13 Provider: Wingo, Michelle PA-C Unit: H12

 

Mid Level Provider - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Wingo, Michelle PA-C

Chief Complaint: GENERAL

Subjective: inmate with sick call placed this am reporting cough, HA, and chest congestion x 1 month.
upon arrival to medical, inmate states "I feel fine. | was just trying to get my medication". h/o
BPH and taking Doxazosin. last filled in October 2019. no CP, SOB, N/V/D, current cough.

 

 

 

 

Pain: No

OBJECTIVE:
Temperature:

Date Time Fahrenheit Celsius Location Provider

04/03/2020 15:15 FOX 98.0 36.7 Wingo, Michelle PA-C
Pulse:

Date Time Rate Per Minute Location Rhythm Provider

04/03/2020 15:15 FOX 81 Wingo, Michelle PA-C
Blood Pressure:

Date Time Value Location Position Cuff Size Provider

04/03/2020 15:15 FOX 167/100 Wingo, Michelle PA-C
$aO2:

Date Time Value(%) Air Provider

04/03/2020 15:15 FOX 97 Room Air Wingo, Michelle PA-C
Exam:

General

Affect

Yes: Pleasant, Cooperative

Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed

Head
General
Yes: Atraumatic/Normocephalic
Ears

Tympanic Membrane

Yes: Within Normal Limits
Canal

Yes: Within Normal Limits
External Ear

Yes: Within Normal Limits

Pulmonary

Generated 04/03/2020 15:20 by Wingo, Michelle PA-C Bureau of Prisons - FOR . Page 1 of 3
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 11 of 58
 

Inmate Name: ROBINSON, LUCIAN Reg#: 33132-045

 

Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 04/03/2020 15:13 Provider: Wingo, Michelle PA-C Unit: H12
Exam:

Auscultation
Yes: Clear to Auscultation
No: Crackles, Rhonchi, Wheezing
Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR)
Musculoskeletal
Gait
Yes: Normal Gait

Exam Comments

normal gait. sit to stand without difficulty. no limp appreciated.

DRE deferred. no chaperone for exam.
ASSESSMENT:

Acute upper respiratory infection, unspecified, JO69 - Resolved
Enlarged prostate with lower urinary tract symptoms (BPH), N401 - Current

PLAN:
Renew Medication Orders:
Rx# Medication Order Date
435911-FOX Doxazosin 4 MG Tab 04/03/2020 15:13
Prescriber Order: Take two tablets (8 MG) by mouth each day ***note increased dose*** x 180
day(s)
Indication: Enlarged prostate with lower urinary tract symptoms (BPH)
Schedule:
Activity Date Scheduled Scheduled Provider
Follow-up 04/17/2020 00:00 MLP 01
flu BP
Disposition:

Follow-up at Sick Call as Needed
Follow-up at Chronic Care Clinic as Needed

Other:

inmate reports no previous h/o BP elevation despite elevated reading today. "I've always just taken the Doxazosin".
medication refilled today.
placed on scheduler for BP check.

no isolation at this time. no current sx reported. negative exam.

Patient Education Topics:

Date Initiated Format Handout/Topic Provider Outcome

04/03/2020 Counseling Access to Care Wingo, Michelle Verbalizes
Understanding

04/03/2020 Counseling Plan of Care Wingo, Michelle Verbalizes

Understanding

Generated 04/03/2020 15:20 by Wingo, Michelle PA-C Bureau of Prisons - FOR Page 2 of 3
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 12 of 58
 

 

inmate Name: ROBINSON, LUCIAN Reg#: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 04/03/2020 15:13 Provider: Wingo, Michelle PA-C Unit: H12
Date Initiated Format Handout/Topic Provider Outcome
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Wingo, Michelle PA-C on 04/03/2020 15:20
Requested to be cosigned by Kapur, Hari MD.

Cosign documentation will be displayed on the following page.

Generated 04/03/2020 15:20 by Wingo, Michelle PA-C Bureau of Prisons - FOR

Page 3 of 3

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 13 of 58
Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK
Encounter Date: 04/03/2020 15:13 Provider: Wingo, Michelle PA-C Facility: FOR

 

Cosigned by Kapur, Hari MD on 04/03/2020 15:28.

Bureau

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 14 of 58
byo L abeg HO4 - SuOsid Jo neaung LIH Basser “yreH Aq 10:01 0z0z/ZO/Z0 Parelauag

SG
cr-08042-SRB Document 237-1 Filed 07/16/20 Page 15 of 58

 

 

 

c
dOWVOGI/NY Mays ‘sdiiud 1S5 82:01 6L0Z/S0/20 :pasajuy 59 NYO MEH LSA LE'GL BLOZ/E0/Z0 :pasa}uq B09
dOWOGWNY Muaug ‘sdiyiud LULU Q 8¢:60 6L02/S0/20 NY ‘oO “YIEH WwesjO4 Ya] =8?:rb 6Loz/co/ZG
dOWVOGIINY ays ‘sdiiud 1S5 9€:01 0202/81/90 :pasajug 69 dOWVOGINY lays ‘sdiiud LS5 €Z:EL 0Z0Z/91/90 :pasajuq Buo o
dOWV/OGI/NY uays ‘sdijiud ww Q SE:60 0202/81/90 dOWVOOINY eys ‘sdiiudg WIeSIO4 Ya] 8 2:cb 0Z0Z/9L/9%
FOpIAOIG UoTeIpuy “BUIpEOY TapInoIg TOWeDOT
NVION1 ‘NOSNISON ‘awey ayewuy SPO-CELEE i# Bay
Sddd

SODIAIBS YYeoH
SUOSIid jo neaing
| jOL abe YO - Suosiig Jo neaing IH Bo1ssar “MIeH Aq 10:01 OZ0Z/ZO/Z0 Payeseues

03042-SRB Document 237-1 Filed 07/16/20 Page 16 of 58

 

L =]&3}0 at
O
Jeuosiad 6LOZ/e0/L0 NYO IEH LSA ve:st 6LOZ/E0/Z0%
sasse|g aAgo
syusuuoD §=Wolypauieyqg §=peuinjayojeq  asjeqdojg asajequejys TUSWA TMB SVSSINSCL
NVIDM1 ‘NOSNIGOU :awenN ajyewuy SvO-CELEE # Bay
0202/c0/20 793eq dos OZOZ/LO/LO -3}eq WEIS

 

juawidinby pue sadiaaq

S8DIAJBS Yea}
SUOSIId JO neaing
| Jo, e6ey YO - Suosiig Jo neaing

LIH Bolssar ‘12H Aq LO:0L OZOZ/Z0/L0 Payeisuag

O-Vd SPY49IW ‘OBuINA—-1S3 9E:SL 0Z0Z/9L/90 :pasezuy BuO

 

 

 

O-Vd Says ‘oBu,y 9 yea yseg Japua] jUBLUJES]} 88S KO GEL 0202/91/90
TapIAGIG JSOd Sig UdHesoT UONUSATOyUT syed
NVIOM] 'NOSNIGOY ‘owen ayewuy GPO-CELEE :# Boy

ozoz/zo/z0 —:ayeq pug
juowabeuey ule
SODIAIIS UeaH
SUOSIg JO neaing

OZOZ/LO/LO -ayeq ulbeg

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 17 of 58
Bureau of Prisons
Health Services

 

 

Allergies
Reg #: 33132-045 Inmate Name: ROBINSON, LUCIAN
Allergy Date Noted Reaction
No Known Allergies 07/03/2019
Orig Entered: 07/03/2019 15:29 EST Halk, C. RN

Total: 1

Generated 07/02/202044 Babe Hels. Le8S93042-SRB FTWerwhests28921 Filed 07/16/20 Page 18 Gfs8or 1
Bureau of Prisons
Health Services

Health Problems

 

 

 

Reg #: 33132-045 Inmate Name: ROBINSON, LUCIAN
Description Axis Code Type Code Diag. Date Status Status Date
Current
Essential (primary) hypertension
05/15/2020 10:52 EST Wingo, Michelle PA-C ICD-10 110 05/15/2020 Current
Enlarged prostate with lower urinary tract symptoms (BPH)
07/10/2019 15:33 EST Wingo, Michelle PA-C ICD-10 N401 07/10/2019 Current
Coronavirus COVID-19 test negative
05/27/2020 13:17 EST Grullon-Mejia, Jeanette MD ICD-10 2038 18- 05/27/2020 Current
Resolved
Acute upper respiratory infection, unspecified
04/03/2020 16:18 EST Wingo, Michelle PA-C ICD-10 JO69 09/12/2019 Resolved 04/03/2020
09/12/2019 09:48 EST Wingo, Michelle PA-C ICD-10 JO69 09/12/2019 Current

Total: 4

Generated 07/02/2020 10:01 by Halk, Jessica HIT

Bureau of Prisons - FOR

Page 1 of 1

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 19 of 58
Bureau of Prisons

Health Services

 

 

 

 

Immunizations
Begin Date: 01/01/2020 End Date: 07/02/2020
Reg #: 33132-045 Inmate Name: ROBINSON, LUCIAN
Immunization Immunization Date Administered Location Dosage Drug Mfg. Lot # Exp Date
Influenza - Immunization 01/24/2020 Refused

Quadrivalent

Orig Entered: 01/24/2020 16:19 EST Phillips, Sheryl RN/IDC/OP

Total: 1

Generated 07/02/2020 10:01 by Halk, Jessica HIT

Bureau of Prisons - FOR

Page 1 of 1

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 20 of 58
Bureau of Prisons
Health Services
Medication Summary

 

Historical
Complex: FOX--FORREST CITY FCC Begin Date: 01/01/2020 End Date: 07/02/2020
Inmate: ROBINSON, LUCIAN Reg #: 33132-045 Quarter; H12-175L

 

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies: Denied

Active Prescriptions
Doxazosin 4 MG Tab
Take two tablets (8 MG) by mouth each day ***note increased dose***
Rx#: 435911-FOX Doctor: Obi-Okoye, Nwannem MD
Start: 07/11/19 Exp: 01/07/20 Pharmacy Dispensings: 240 TAB in 357 days

Doxazosin 4 MG Tab

Take two tablets (8 MG) by mouth each day

Rx#: 459235-FOX Doctor: Kapur, Hari MD

Start: 04/06/20 Exp: 10/03/20 Pharmacy Dispensings: 180 TAB in 87 days

Generated 07/02/2020 10:01 by Halk, Jessica HIT Bureau of Prisons - FOR Page 1 of 1
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 21 of 58
po La igen actin a Mein ay seb

Al uh a Neat Re cio tata tml mA en LAR Se NEL pi abe Sabana

eink aren wie Na

aS tana a

 

ech ewnis rim. terieatented © 5099. ehened nde re

SERVICES, a
* Centers for Disease Control] & Prevention

of BEAL g

«.

dad

CDC Surge Lab: COVID-19 Response
1600 Clifton Rd, NE, Atlanta, GA, 30329, United States

 

co My
& Aas eee Case Report Status: Final

 

 

 

 

Patient Name: ROBINSON, LUCIAN COC Case ID: 9855 COC Case Name:
COVID19_3001985857

Sex: Male Birthdate: 3/27/1958 Age: None Provided COC Patient [0: PIDO02915621

Public Heaith / International Submitters Submitted Specimens
AR Dept. of Health-Public Health Lab “cheba guna anna | iki == Subeittara
201 S. Monroe : Specimen 1D Cascio Patlentip Pasient 1D Specimen 1D Specimen 10
Little Rock, Arkansas 72205 ' yoousasas7 ARO0012875 33132-04§
United States

Phone: 1-501-661-2490 Ext:
Fax; 1-504+280-4050

Email: ADH. lab@arkansas.gov

POC: Or. Glen Baker MO '

Date of Disease Onset: None Provided

Submitter Clinical Diagnosis: None Provided

Date Reported: 5/15/2020

 

 

Report Summary

See Test Results table for patient-specific results

A negative test does not conclusively rule out disease. A positive test indicates the presence of 2019 nCoV
({SARS-CoV-2) RNA, the virus that causes coronavirus disease 2019 (COVID-19), Correlation with clinical,
laboratory and epidemiological findings is recommended,

To access current fact sheet for healthcare providers, go to https.//www. fda.gov/media/134920/download
To access current fact sheets for patients, go to https.//www.fda.gov/media/13492!/download

 

 

 

Date Printed: 5/15/2020
Report Request ID: 94,817

Page 1 of 4
CLIA ID #: 11D2030855

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 -Page 22 of 58

 

 
2 erent eae rm ot ee Seen Ta hice hana

ae Py,

ty

   

of

Patient Name: ROBINSON, LUCIAN

Sex: Male Birthdate: 3/27/1958

—

Specimens Received:

 

 

SDC Specimen Ip

3001985957

CDC Wnique 1p

N8KBHY]7

Material subm tted: Original material

Specimen source: Nasopharyngeal swab
Specimen source site:

ss

Centers for Disease Control & Prevention
CDC Surge Lab: COVID-19 Response

Case Report Status: Final

CDC Case ID: 9855 CDC Case Name;

COVID19 30018985857

Age: None Pravided CDC Patient ID: PIDO2915621

SPHL Submitter
Specimen [D

Specimen collected date:
5/13/2020
Date sent to COC: §/13/2020

Date received: 5/14/2020

Test order name: Respiratory Virus Molecular Detactian (Non-Influenza)

 

 

Date Printed: 5/15/2020
Report Request ID: 84,817

Page 2 of 4
CLIA ID #: 1102030955

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 23 of 58

3

OE IS Re Per er i oe

 

meee

RE ee a Vegas ream eh Eop  o
SSS =
vOnUaAaIg gy 10.43U0D sseasig 403 Stajuaz BYew) yy :

 

 

Ssseocozarr *# OF v3
PIO ¢ aBey

<18'P8 -Q1 isenbay odey
O202/ST/s5 :paquug ajeqg

       

  

1 AODU
S102 wd-Ly aun -peay

       
     

   

gems ea
SuAreydosen

    
     

  

VORP Jaudsaquy

STAHOSN 4S8S86100¢

OF vaupads

JaRiuigns ar

anbiun 3a5

   

sunssy 4say

Tz9STé6zoaId GI Wayed 3q5 P@PtAdig auoy roby

8S6T/2Z/E :azepunng
£S8S86100£ 6tar1A0>

312W ixas
“MWeN asep 3qD SS86 ‘aI 9829 50D

  

      
 

NVIDN1 ‘NOSNIgOY “WEN Waneg
leuly 253235 yroday ase

  

esucdsey ST-dIAQOD :qe7] abuns a9

A mec NEE fae 8 CCNA Sm arm en th i et ere

f 58
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 240
Ft in Aen nam 7 en

A EA na ttt yr A AL lt ap A athe sng nite ce Lnains ange =

otal dria e ed ts

rk pitt adn at ett a aml Si Une dpb araloa

 

Centers for Disease Contro!] & Prevention
COC Surge Lab: COVID-19 Response
Case Report Status: Final

i

Patient Name; ROBINSON, LUCIAN CDC Case ID: 9855 CDC Case Name:
COVID19_3001985857

Sex: Male Birthdate: 3/27/1958 Age: None Provided CDC Patient 1D: PIDO2915621

Approved by: Zachary Weiner
Ph: (404) 553-8057
Fax:
E-mail: XXD7@cde.gov

 

Date Printed: 5/15/2020 Page 4 of 4
Report Request ID; 84,817 CLIA 1D #: 1102030855

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 25 of 58

3

se Ee rn
Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK
Encounter Date: 05/27/2020 10:44 Provider: Lab Result Receive Facility: FOR

 

Cosigned by Grullon-Mejia, Jeanette MD on 05/27/2020 12:17.

Bureau of Prisons - BRY

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 26 of 58
Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Note Date: 10/02/2019 14:01 Provider: Phillips, Shery! Unit: H12

 

Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Phillips, Sheryl RN/IDC/OP
I/M needs fecal occult blood ordered per patient care dashboards.

New Non-Medication Orders:

Order Frequenc Duration Details Ordered By
Fecal Occult Blood One Time Phillips, Sheryl
RN/IDC/IOP
Order Date: 10/02/2019
Copay Required: No Cosign Required: Yes

Telephone/Verbal Order: No

Completed by Phillips, Sheryl RN/IDC/IOP on 10/02/2019 14:01
Requested to be cosigned by Wingo, Michelle PA-C.
Cosign documentation will be displayed on the following page.

Generated 10/02/2019 14:01 by Phillips, Shery! Bureau of Prisons - FOR Page 1 of 1

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 27 of 58
Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: ROBINSON, LUCIAN Reg #:
Date of Birth: 03/27/1958 Sex: M Race:
Encounter Date: 10/02/2019 14:01 Provider: Phillips, Sheryl Facility:

33132-045
BLACK
FOR

 

Cosigned by Wingo, Michelle PA-C on 10/04/2019 09:00.

ureau of Pris!

Case 6:18-cr-03042-SRB Bocument 23/1 Filed 07/16/20 Page 28 of 58
Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date; 09/12/2019 08:44 Provider: Wingo, Michelle PA-C Unit: H12

 

Mid Level Provider - Sick Call Note encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Wingo, Michelle PA-C

Chief Complaint: Cold or Flu Symptoms

Subjective: inmate c/o sinus congestion, productive cough with green phlegm, sore throat and left
earache. ongoing x ~1 week. no relief with OTC meds such as Tussin.

Pain: Yes
Pain Assessment
Date: 09/12/2019 08:44
Location: Ear-Left
Quality of Pain: Throbbing
Pain Scale: 6
Intervention: see treatment

Trauma Date/Year:

 

 

 

Injury:
Mechanism:
Onset: 1-2 Weeks
Duration: 1-2 Weeks
Exacerbating Factors: none
Relieving Factors: none
Reason Not Done:
Comments:
OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
09/12/2019 08:43 FOX 98.8 37.1 Wingo, Michelle PA-C
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
09/12/2019 08:43 FOX 72 Wingo, Michelle PA-C
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
09/12/2019 08:43 FOX 123/74 Wingo, Michelle PA-C
SaQ2:
Date Time Value(%) Air Provider
09/12/2019 08:43 FOX 96 Room Air Wingo, Michelle PA-C
Exam:
General
Affect
Generated 09/12/2019 08:49 by Wingo, Michelle PA-C Bureau of Prisons - FOR Page 1 of 3

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 29 of 58
 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045

 

Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 09/12/2019 08:44 Provider: Wingo, Michelle PA-C Unit: H12
Exam:

Yes: Pleasant, Cooperative
Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed
Head
General
Yes: Atraumatic/Normocephalic
Ears
Tympanic Membrane
Yes: Bulging
No: Draining
Canal
Yes: Within Normal Limits
External Ear
Yes: Within Normal Limits

Nose
General
Yes: Nares Patent, Congestion, Inflamed Turbinates
Face

Sinus/Maxilla
Yes: Maxillary Sinus Tenderness
Mouth
Pharynx
Yes: Within Normal Limits, Sinus Drainage
No: Tonsilar Exudate, Abscess, Erythema
Neck
General
Yes: Lymphadenopathy, Lymphadenopathy-Anterior Chain
Pulmonary
Auscultation
Yes: Clear to Auscultation
No: Crackles, Rhonchi, Wheezing
Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR)
Musculoskeletal
Gait
Yes: Normal Gait

Exam Comments
normal gait. sit to stand without difficulty. no limp appreciated. moves to exam table without difficulty or assistance.

ASSESSMENT:

Acute upper respiratory infection, unspecified, JO69 - Current

Generated 09/12/2019 08:49 by Wingo, Michelle PA-C Bureau of Prisons - FOR . Page 2 of 3
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 30 of 58
 

Inmate Name: ROBINSON, LUCIAN

Reg #: 33132-045

 

Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 09/12/2019 08:44 Provider: Wingo, Michelle PA-C Unit: Hi2
PLAN:
New Medication Orders:
Rx# ication Order Date Prescri
Amoxicillin Capsule 09/12/2019 08:44 500mg Orally - Two Times a
Day x 7 day(s)
Indication: Acute upper respiratory infection, unspecified
MethylPREDNISolone Tab 4 MG ( Dose 09/12/2019 08:44 4mg Orally - daily x 6 day(s) --
Pack 21 tab) take as directed on package
insert. take with food
Indication: Acute upper respiratory infection, unspecified
Disposition:

Follow-up at Sick Call as Needed

Return To Sick Call if Not Improved

Other:
advised on fluid intake and rest

Patient Education Topics:

Date Initiated Format
09/12/2019 Counseling

 

09/12/2019 Counseling

Copay Required: Yes
Telephone/Verbal Order: No

Handout/Topic

Access to Care

Plan of Care

Cosign Required: No

Completed by Wingo, Michelle PA-C on 09/12/2019 08:49

Generated 09/12/2019 08:49 by Wingo, Michelle PA-C

Bureau of Prisons - FOR

Provider Outcome

Wingo, Michelle Verbalizes
Understanding

Wingo, Michelle Verbalizes

Understanding

Page 3 of 3

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 31 of 58
Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 08/28/2019 13:27 Provider: Wingo, Michelle PA-C Unit: H12

 

Mid Level Provider - Follow up Visit encounter performed at Health Services.

 

 

SUBJECTIVE:
COMPLAINT 1 Provider: Wingo, Michelle PA-C
Chief Complaint: Urinary Problem
Subjective: f/uBPH. Doxazosin increased to 8mg at last visit with APP. tolerating dose well. states he
was initially confused on dosing, so he continued to take one tablet daily. now taking as
written for 2 tablets daily. reports improvement in symptoms. nocturia ~1-2x/night. states
has decreased fluid intake after dinner as well to help with sx. no dysuria or hematuria. no
weak stream or straining.
Pain: No
OBJECTIVE:
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
08/28/2019 13:33 FOX 97 Wingo, Michelle PA-C
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
08/28/2019 13:33 FOX 138/83 Wingo, Michelle PA-C
SaO2:
Date Time Value(%) Air Provider
08/28/2019 13:33 FOX 95 Room Air Wingo, Michelle PA-C
Exam:
General
Affect
Yes: Pleasant, Cooperative
Appearance

Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed
Pulmonary
Auscultation
Yes: Clear to Auscultation
No: Crackles, Rhonchi, Wheezing
Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR)
Musculoskeletal
Gait
Yes: Normal Gait

Exam Comments

normal gait. sit to stand without difficulty. no limp appreciated,

Generated 08/28/2019 13:38 by Wingo, Michelle PA-C

Bureau of Prisons - FOR

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20

Page 1 of 2

Page 32 of 58
 

Inmate Name: ROBINSON, LUCIAN
Date of Birth: 03/27/1958 Sex: M Race: BLACK
Encounter Date: 08/28/2019 13:27 Provider: Wingo, Michelle PA-C

Reg #: 33132-045
Facility: FOR
Unit: H12

 

lab reviewed from July 2019:
PSA wnl

glucose 143

A1C 5.9

LFTs wnl

creatinine and GFR wn

LDL 132

ASSESSMENT:

Enlarged prostate with lower urinary tract symptoms (BPH), N401 - Current
PLAN:
Disposition:

Follow-up at Sick Call as Needed
Follow-up at Chronic Care Clinic as Needed

Other:

continue current Doxazosin dosing. no changes made today.

Patient Education Topics:

Date Initiated Format Handout/Topic
08/28/2019 Counseling Access to Care

08/28/2019 Counseling Plan of Care

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Wingo, Michelle PA-C on 08/28/2019 13:38

Generated 08/28/2019 13:38 by Wingo, Michelle PA-C Bureau of Prisons - FOR

Provider

Wingo, Michelle

Wingo, Michelle

Outcome
Verbalizes
Understanding

Verbalizes
Understanding

Page 2 of 2

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 33 of 58
Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: = 03/27/1958 Sex: M  Race:BLACK Facility: FOR
Note Date: 08/22/2019 08:03 Provider: Cook, Kathy RN/IDC/IOP Unit: H12
Admin Note - Chart Review encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Cook, Kathy RN/IDC/IOP
Per HSD Patient Care Dashboard, this patient needs a HCV

New Laboratory Requests:

Details Frequency Due Date Priority

Lab Tests-H-Hep C Ab One Time 08/29/2019 00:00 Routine

Labs requested to be reviewed by: Obi-Okoye, Nwannem MD

Copay Required: No Cosign Required: Yes
Telephone/Verbal Order: No
Completed by Cook, Kathy RN/IDC/IOP on 08/22/2019 08:04
Requested to be cosigned by Wingo, Michelle PA-C.
Cosign documentation will be displayed on the following page.
Generated 08/22/2019 08:04 by Cook, Kathy RN/IDC/IOP Bureau of Prisons - FOR Page 1 of 1

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 34 of 58
Bureau of Prisons
Health Services

 

Cosign/Review
Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK
Encounter Date: 08/22/2019 08:03 Provider: Cook, Kathy RN/IDC/IOP Facility: FOR

 

Cosigned by Wingo, Michelle PA-C on 08/22/2019 10:04.

reau of Prisons - FOR

Bu
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 35 of 58
Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 08/13/2019 11:47 Provider: Wingo, Michelle PA-C Unit: H12

 

Mid Level Provider - Follow up Visit encounter at Health Services.
Reason Not Done: No Show

Comments: f/u BPH

no show for APP call out at 0900 on 8/13/19

Cosign Required: No

Completed by Wingo, Michelle PA-C on 08/13/2019 11:47.

Generated 08/13/2019 11:47 by Wingo, Michelle PA-C Bureau of Prisons - FOR age 1 of 1
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 36 of 5g
Bureau of Prisons
Health Services
Clinical Encounter

 

 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045

Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR

Encounter Date: 07/23/2019 14:11 Provider: Birkhead, Summer RT(R) — Unit: H12

Admin Note - General Administrative Note encounter at Health Services.

Reason Not Done: Unavailable

Comments: Pt. had an 0800 x-ray call out today. Exam will be rescheduled due to institution recall.

Cosign Required: No

Completed by Birkhead, Summer RT(R) on 07/23/2019 14:12.

Generated 07/23/2019 14:12 by Birkhead, Summer RT(R) Bureau of Prisons - Page 1 of 1
Case 6:18-cr-03042-SRB Document 337- 4 Filed 07/16/20 Page 37 of 5 bg
Bureau of Prisons
Health Services
Clinical Encounter

 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 07/12/2019 13:32 Provider: Kapur, Hari MD Unit: H12

 

Chronic Care - 14 Day Physician Eval encounter performed at Health Services.
SUBJECTIVE:
COMPLAINT 1 Provider: Kapur, Hari MD
Chief Complaint: Chronic Care Clinic
Subjective: INMATE HERE FOR 14 DAYS EVAL/CCC VISIT WITH M.D

1.,BPH. TOLERATING MEDICATION. DENIES HEMATURIA OR PRIOR SURGERY ON
PROSTATE. NO H/O WT LOSS

LAB PENDING
Pain: No

 

Seen for clinic(s): General
Added to clinic(s): General
ROS:
Integumentary
Skin
Yes: Within Normal Limits
No: Acne, Bleeding, Bruising, Dry, Eczema, Eruptions, Hives, Pruritus, Psoriasis, Rashes
HEENT
Throat
Yes: Within Normal Limits
Na: Dysphagia, Hoarseness, Tonsillitis, Voice Changes
Cardiovascular
General
Yes: Within Normal Limits

No: Angina, Cold Extremities, Cough, Cyanosis, Edema, Exertional dyspnea, Intermittent Claudication,
Palpitation, Syncope, Hx Hypertension, Hx of Heart Disease, Hx Phlebitis, Hx of Hyperlipidemia

Pulmonary
Respiratory System
Yes: Within Normal Limits

No: Cough - Dry, Cough - Productive, DOE, Dyspnea, Hemoptysis, Hoarseness, Hx Asthma, Hx
Bronchitis, Hx of COPD, Hx of Sleep Apnea, Hx Pneumonia, Hx Tuberculosis, Night Sweats, Pleurisy,
Shortness of breath, Sinus discomfort/bronchial congestion&cough>2-3wks, Tobacco Use, Wheezing

Gl
General
Yes: Within Normal Limits, Blood in Stools
No: Abdominal Pain or Colic, Appetite Changes, Belching, Bloating
GU
General
Yes: Hesitancy, Nocturia
No: Dysuria, Hematuria, Hx Kidney Stones, Incontinence, Infections, Urgency, Urinary Frequency, Urinary
Generated 07/12/2019 13:46 by Kapur, Hari MD Bureau of Prisons - FOR Page 1 of 4

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 38 of 58
 

Inmate Name: ROBINSON, LUCIAN Reg#: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 07/12/2019 13:32 Provider: Kapur, Hari MD Unit: H12

 

ROS:
Retention
Musculoskeletal
General
Yes: Within Normal Limits
No: Arthritis
Neurological
Cranial Nerves
Yes: Within Normal Limits
No: Difficulties in Speech/Swallowing/Taste
Motor System
Yes: Within Normal Limits
No: Abnormal Gait, Incoordination, Involuntary Movements
Endocrine
General
Yes: Within Normal Limits
No: Excessive Sweating, Exophthalmos, Goiter, Hx of Diabetes
Psychiatric
General
Yes: Within Normal Limits, Anxiety-Mild
No: Mood Impaired

 

 

 

 

OBJECTIVE:
Temperature:
Date Time Fahrenheit Celsius Location Provider
07/12/2019 13:33 FOX 98.2 36.8 Kapur, Hari MD
Pulse:
Date Time Rate Per Minute Location Rhythm Provider
07/12/2019 13:33 FOX 92 Kapur, Hari MD
Respirations:
Date Time Rate Per Minute Provider
07/12/2019 13:33 FOX 16 Kapur, Hari MD
Blood Pressure:
Date Time Value Location Position Cuff Size Provider
07/12/2019 13:33 FOX 140/80 Kapur, Hari MD
SaO2:
Date Time Value(“%) Air Provider
07/12/2019 13:33 FOX 96 Room Air Kapur, Hari MD
Weight:
Date Time Lbs Kg Waist Circum. Provider
07/12/2019 13:33 FOX 270.0 122.5 Kapur, Hari MD
Exam:
General
Appearance
Generated 07/12/2019 13:46 by Kapur, Hari MD Bureau of Prisons - FOR Page 2 of 4

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 39 of 58
 

Inmate Name: ROBINSON, LUCIAN Reg#: 33132-045

 

Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 07/12/2019 13:32 Provider: Kapur, Hari MD Unit: H12
Exam:

Yes: Alert and Oriented x 3
No: Cachectic, Jaundiced, Lethargic, Dyspneic, Pallor, Cyanotic, Diaphoretic, Acutely Ill
Skin
Color
Yes: Within Normal Limits
No: Cyanosis, Jaundiced, Hypopigmentation, Hyperpigmentation
Mouth
Pharynx
Yes: Within Normal Limits, Uvula Midline
No: Inflammation, Tonsilar Exudate, Abscess, Erythema
Neck
Thyroid
Yes: Within Normal Limits
No: Diffuse Enlargement, Multinodular, Nodule, Tenderness
Pulmonary
Auscultation
Yes: Clear to Auscultation, Vesicular Breath Sounds Bilaterally
No: Crackles, Rhonchi, Pleural Rub
Cardiovascular
Auscultation
Yes: Regular Rate and Rhythm (RRR), Normal S1 and S2
No: M/R/G
Abdomen
Palpation
Yes: Within Normal Limits, Soft
No: Guarding, Rigidity, Tenderness on Palpation
Genitourinary
General
Yes: Within Normal Limits, Clear Urine
Musculoskeletal
Back
Yes: Normal Exam
No: Muscle Spasm
Neurologic
Cranial Nerves (CN)
Yes: Within Normal Limits, CN 2-12 Intact Grossly

Motor System-General
Yes: Normal Exam, Normal Muscular Bulk, Normal Muscular Tone
No: Involuntary Movements, Atrophy, Wasting, Hypertrophy
Mental Health
Mood
Yes: Within Normal Limits, Appropriate
No: Sadness

Exam comments

BMI 39.9

Generated 07/12/2019 13:46 by Kapur, Hari MD Bureau of Prisons - FOR Page 3 of 4
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 40 of 58
 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045

 

Date of Birth: 03/27/1958 Sex: M Race: BLACK Facility: FOR
Encounter Date: 07/12/2019 13:32 Provider: Kapur, Hari MD Unit: H12
ASSESSMENT:

Enlarged prostate with lower urinary tract symptoms (BPH), N401 - Current

PLAN:
New Non-Medication Orders:
Order Fri enc Duration Details Ordered By
Urine Dipstick One Time REFLEX MICROSCOPIC IF Kapur, Hari MD
ABNORMAL
Order Date: 07/12/2019
Disposition:

Follow-up at Sick Call as Needed
Follow-up in 1 Year

Patient Education Topics:

Date Initiated Format Hand Topi Provider Outcome
07/12/2019 Counseling Access to Care Kapur, Hari Verbalizes
Understanding
Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Kapur, Hari MD on 07/12/2019 13:46
Generated 07/12/2019 13:46 by Kapur, Hari MD Bureau of Prisons - FOR Page 4 of 4

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 41 of 58
Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: ROBINSON, LUCIAN Reg #:

Date of Birth: = 03/27/1958 Sex: M Race: BLACK Facility:

Note Date: 07/03/2019 15:35 Provider: Obi-Okoye, Nwannem Unit:

33132-045

FOR
H09

 

Cosign Note - Intake Cosign encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Obi-Okoye, Nwannem MD
This patient is assigned medical care level 2.

Copay Required: No Cosign Required: No
Telephone/Verbal Order: No
Completed by Obi-Okoye, Nwannem MD on 07/03/2019 15:36

Generated 07/03/2019 15:36 by Obi-Okoye, Nwannem Bureau of Prisons - FOR

Page 1 of 1

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 42 of 58
Bureau of Prisons
Health Services
Fecal Occult Blood

End Date: 12/31/2019
Inmate Name: ROBINSON, LUCIAN

 

Begin Date: 01/01/2019

 

Reg #: 33132-045
(Reference Range - Negative)
Effective Date Fecal Occult Blood Provider

Marrs, Jeremy MLT(ASCP)

11/05/2019 08:00 FOX Refused
Orig Entered: 11/05/2019 09:01 EST Marrs, Jeremy MLT(ASCP)

Total: 1

eee eee ease bo18-0r:03042-SRB reat eters FRE iled 07/16/20 Page 43 of 81°
| jo | aBey

O-Vd Says ‘oBuipy 9

 

ye7-1e9

TaplAcig jyS0q Aig Wonyes07

NVION1 ‘NOSNIGOW ‘Wen aye]

6LOC/LE/ZL

ayeq pug

YO - suosiid jo neaung

O-Vd SEysIW) ‘oBuiyy,

Buiqqouy,

 

juawabeuey uleg

S8DIAIVS YEOH
SUOSILid JO neaing

LIH e0issar “y1eH Aq Z0:01 OZOZ/ZO/0 PaleiouaD

1S3 99:60 GLOZ/Z1/60 :pasajuy 619

JUaLU}eS.] 88S KO 7:80 BLOZ/ZL/60
UOUSATSyU] ayeq
GrO-ZELes “# Bay
GLOZ/LO/LO -a1eq ulbeg

 

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 44 of 58
Bureau of Prisons
Health Services

 

 

Treatments
Begin Date: 01/01/2019 End Date: 12/31/2019
Reg #: 33132-045 Inmate Name: ROBINSON, LUCIAN
Date Time Treatment Provider Status
11/25/2019 14:45FOX EKG Yates, L. RN Completed

see 12 lead ECG Done
Orig Entered: 11/25/2019 22:20EST Yates, L. RN
Total: 1

Generated 07/02/2020 10:02 by Halk, Jessica HIT Bureau of Prison

Case 6:18-Cr-03042-SRB Document 237-1 Filed 07/16/20 Page 45 of $8"?
[JO | aBeq

JAW Awasar ‘suey

Tapinoid

YO - suosHd Jo neaing LIH B9Issep “12H Aq 20:01 0Z02/Z0/20 palessuas

L :/B}OL
(dOSV)LIW Awaier ‘sue 1S7 €z:LL GLOZ/9L/80 :pasajuy bug
aajeBony aajeBan eaneGan ZO aayeBay o's OfO'L< eanebenN aAyeBay aaneBan Jeajg 0 waquuiy

XOd ¢2:0L 6102/91/80

SSel9}SQ POO|A—BHJIN USboUTIqoIn Ulsyolg Hd “AeIs D9dg Souojysy i ssoanj5
ByADOyNS] 9 s Oy UIQNIIg SsooIn|H soueieaddy JOO

 

 

 

 

 

ajeq

Aayod je00} 0} ajay - aBuey soussajay
NVIDN1 ‘NOSNIGOUW ‘awen azyewuy SvO-CELEE “4 Bay
6LO?/LE/ZL :9yeq pug 6LOZ/LO/LO :87eqQ ulBag

 

4y9SdIq aun
S8DIAIBS U}JE9H
SUOSIJd JO neaing

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 46 of 58
| JO | abeq

ayeq dx5

YOS - suosug jo neaing

D-Vd ae4aIW ‘oBulpy,
umouyUN Auo}sIHy

O-Wd saya) ‘oBuiy,
4O A10}s1H

O-Ved SIayoiyy ‘oBuip,
umouyUA Aloysiy

O-Vd a1EyoIyy ‘oBulpy
4O As0}SIH

O-Wed Seyi ‘oBuip,
umouyUn Ao}siy

 

 

#107 “BIW Snig Ssbesog Woyjesoy palsysiuwpy ayeg Uoneziunwuy

NVIOM1 ‘NOSNIGOY ‘owen ayewuy
6LOZ/LE/ZL ——:ayeq pug
suoijeziunwiwy|

S9DIAIBS YYeoH
SUOSIid Jo neaing

LIH e91sser “41H Aq 20:01 0Z0Z/Z0/20 Pa}eauag

G:

3s
curent 237-1 Filed 07/16/20 Page 47 of 58

1S3 42:SL 6LOZ/O1L/20 :pasajzug B19 S
Salas ejaqudA

1LS3 42-SL 6LOZ/OL/20 :pasajug Bu9 oO
6LOZ/OL/ZO snueysy

LS3 42:GL 6LOZ/OL/Z0 ‘pasajug Buc a
sauag xodyeufS

LS3H 22:SL 6LOZ/OL/20 :pasazug Bud

cr-O

6LOC/OL/20 Seas eyleqny/sdunyy/seiseayy
ISA 22@:G1 6LOZ/OL/Z0 :pasajzuy 69 wt

©
(xyUIM_) g pue Y shedapy)
uoleziunw

 

La
GpO-ZELEE ‘# Bay
6LOZ/LO/LO ‘ayeq ulBag
 

FMC Butner
1000 Old Highway NC 75
Butner, NC 27509
919-575-3900 x5707

*** Sensitive But Unclassified ***

 

 

 

Name ROBINSON, LUCIAN Facility FCI Forrest City Low Collected 09/16/2019 06:00

Reg # 33132-045 Order Unit H12-172L Received 09/17/2019 10:39

DOB 03/27/1958 Provider Michelle Wingo, PA-C Reported 09/17/2019 12:15

Sex M LIS ID 234191206
HEPATITIS

Hep C Ab Non-Reactive Non-Reactive

 

FLAG LEGEND L=Low L!=Low Critical H=High H!=High Critical A=Abnormal A! =Abnormal Critical

 

Page 1 of 2

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 48 of 58
 
 

y Prisons

Name ROBINSON, LUCIAN
Reg # 33132-045

DOB 03/27/1958

Sex M

FMC Butner
1000 Old Highway NC 75
Butner, NC 27509
919-575-3900 x5707

Facility FCI Forrest City Low
Order Unit H12-172L
Provider Michelle Wingo, PA-C

*** Sensitive But Unclassified ***

Collected 09/16/2019 06:00
Received 09/17/2019 10:39
Reported 09/17/2019 12:15
LIS ID 234191206

 

 

FLAG LEGEND L=Low L!=Low Critical H=High H!=High Critical

A=Abnormal A! =Abnormal Critical

Page 2 of 2

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 49 of 58
Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: ROBINSON, LUCIAN Reg #:
Date of Birth: 03/27/1958 Sex: M Race:
Encounter Date: 09/17/2019 12:36 Provider: Lab Result Receive Facility:

33132-045
BLACK
FOR

 

Cosigned by Obi-Okoye, Nwannem MD on 09/25/2019 10:56.

reau of Prisons - FOR

B
Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 50 of 58
Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: ROBINSON, LUCIAN Reg #:
Date of Birth: 03/27/1958 Sex: M Race:
Encounter Date: 09/17/2019 12:36 Provider: Lab Result Receive Facility:

33132-045
BLACK
FOR

 

Reviewed by Wingo, Michelle PA-C on 09/25/2019 14:44.

Bureau of Prisons - FO

Case 6:18-cr-03042-SRB Document 337-1 Filed 07/16/20 Page 51 of 58
: FMC Butner
Been of 1000 Old Highway NC 75
P Prisons Butner, NC 27509
919-575-3900 x5707

 

*** Sensitive But Unclassified ***

 

 

 

 

Name ROBINSON, LUCIAN Facility FCI Forrest City Low Collected 07/22/2019 07:30
Reg # 33132-045 Order Unit H12-172L Received 07/23/2019 10:10
DOB 03/27/1958 Provider Michelle Wingo, PA-C Reported 07/23/2019 14:30
Sex M LIS ID 191192728

L CHEMISTRY
Sodium 142 136-145 mmol/L
Potassium 4.1 3.5-5.1 mmol/L
Chloride H 112 98-107 mmol/L
CoO2 L 20 21-32 mmol/L
BUN 13 7-26 mg/dL
Creatinine 0.98 0.60-1.30 mg/dl
eGFR (IDMS) >60

GFR units measured as mL/min/1.73 m42. if African American, multiply by 1.210. A caiculated GFR <60 suggests a chronic
kidney disease if found over a 3 month period.

Calcium 9.2 8.4-10.2 mg/dL
Glucose H 143 70-109 mg/dL
AST 20 5-34 U/L
ALT 52 8-55 U/L
Alkaline Phosphatase 108 40-140 U/L
Bilirubin, Total 0.8 0.2-1.0 mg/dL
Total Protein 7.0 6.4-8.3 g/dL
Albumin 4.0 3.5-5,0 g/dL
Globulin 3.0 g/dL
Alb/Glob Ratio 1.33 1.00-2.30

Anion Gap 10.0 9.0-19.0

BUN/Creat Ratio 13.4 5.0-30.0

Cholesterol 193 <200 mg/dL
Triglycerides 86 <150 mg/dL
HDL Cholesterol 43 40-60 mg/dL
LDL Cholestero! (calc) H 132 <130 mg/dL
Chol/HDL Ratio H 4.5 0.0-4.0

 

SPECIAL CHEMISTRY
T4, Free 0.94 0.70-1.80 ng/dL

PSA, Total 1.22 0.00-4.00 ng/mL

This testing method is a chemiluminescent microparticle (CMIA) manufactured by Abbott Laboratories and performed on the
Architect system. Values obtained with different assay methods or kits may be different and cannot be used interchangeably.
Test results cannot be interpreted as absolute evidence for the presence or absence of malignant disease.

 

 

TSH 4.819 0.350-4.940 ulU/mL

[ HEMATOLOGY _|
WBC 8.6 4.0-11.0 Kful
RBC L 4.25 4,50-6.00 M/uL

 

FLAG LEGEND L=Low L!=Low Critical H=High H!=High Critical A=Abnormal A! =Abnormal Critical
Page 1 of 2

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 52 of 58
a F FMC Butner
Beta of 1000 Old Highway NC 75
# Prisons Butner, NC 27509
919-575-3900 x5707

 
 

** Sensitive But Unclassified ***

Collected 07/22/2019 07:30
Received 07/23/2019 10:10
Reported 07/23/2019 14:30

Name ROBINSON, LUCIAN
Reg # 33132-045
DOB 03/27/1958

Facility FCI Forrest City Low
Order Unit H12-172L
Provider Michelle Wingo, PA-C

 

 

 

Sex M LIS ID 191192728
HEMATOLOGY

Hemoglobin 14.0 13.5-18.0 g/dL
Hematocrit 42.0 40.0-52.0 %
MCV 98.7 80.0-100.0 fL
MCH 33.0 25.4-34.6 pg
MCHC 33.5 31.0-37.0 g/dL
RDW 13.9 11.0-15.0 %
Platelet 232 150-400 K/uL
MPV 11.0 7.0-11.0 fL
Neutrophils # 5.4 1.5-7.1 K/ub
Lymphocytes # 2.6 0.9-3.3 K/uL
Monocytes # 0.5 0.3-1.1 K/uL
Eosinophils # 0.1 0.0-0.7 K/uL
Basophils # 0.0 0.0-0.2 K/uL
Neutrophils % 62.6 %

Therapeutic decision making should be based on absolute values, rather than percentages

 

 

Lymphocytes % 30.3 %

Monocytes % 5.8 %

Eosinophils % 1.2 %

Basophils % 0.1 %
L HEMOGLOBIN A1C

Hemoglobin A1C H 5.9 <5.7 %

5.7 - 6.4 Increased Risk
> 6.4 Diabetes

 

FLAG LEGEND L=Low LI=Low Critical H=High HI!=High Critical A=Abnormal A! =Abnormal Critical
Page 2 of 2

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 53 of 58
Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: ROBINSON, LUCIAN Reg #:
Date of Birth: 03/27/1958 Sex: M Race:
Encounter Date: 07/23/2019 14:40 Provider: Lab Result Receive Facility:

33132-045
BLACK
FOR

 

Reviewed by Wingo, Michelle PA-C on 07/23/2019 15:15.

Bureau of Prisons - F:

Case 6:18-cr-03042-SRB Document 33751 Filed 07/16/20 Page 54 of 58
Bureau of Prisons
Health Services

Cosign/Review

 

Inmate Name: ROBINSON, LUCIAN Reg #:
Date of Birth: 03/27/1958 Sex: M Race:
Encounter Date: 07/23/2019 14:40 Provider: Lab Result Receive Facility:

33132-045
BLACK
FOR

 

Cosigned by Obi-Okoye, Nwannem MD on 07/24/2019 12:30.

Case 6:18-cr-03042-SRB Bdocument 23751 Filed 07/16/20 Page 55 of 58
 

wer SH wae ave 63 ——=W fs ==35, ULOUUE oY
i v TT TTP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1¥0d34 C3N4I4NOINN Sb Gl Sp *SOXP L-Hed

sw ELb/ZBE 218/10 = \¢ Vs
GNI erm Se SHO - TENCE HIV

Zn S40
VINSHISI WHGLVIOUGLNY USCISNOD ‘ALTVMMONEY 3AUN-1 31¥H300N Sw! bt =u! Ud
CV )- IDK ANAW3OU ING WILY 1437 3781SS0d war

JWH “shitg
oS P sayel jua, / BS6I-JPR-22 :A00
2

warn) WSR)

WHLAHY SANIS

LESP-S1 G102Z-N0N-G2

TR ee

 
 

PSO eR rre ee ee
peice cic etes Gh ita dard
Bureau of Prisons

Health Services
Cosign/Review

 

Inmate Name: ROBINSON, LUCIAN Reg #: 33132-045
Date of Birth: 03/27/1958 Sex: M Race: BLACK
Facility: FOR

Scanned Date: 11/26/2019 14:27 EST

 

Reviewed by Obi-Okoye, Nwannem MD on 11/26/2019 14:20.

Bureau of Prisons - FOR

Case 6:18-cr-03042-SRB Document 237-1

Filed 07/16/20 Page 57 of 58
|
|
|

|
BP-A0618 A&O DENTAL EXAMINATION

JUN 16 (initial Clinical ~ Findings}
U.S. DEPARTME NT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

 

 

 

[el Muglt [tg og

Oral alee Good Poor

 

CPITN:

K | Y¥

 

 

 

 

Z{|2 |X

 

Head & Neck / Soft Tissue:

 

 

 

AL

 

Classification:

"fe

 

F: vz, . Pain Scale:
N Jono

 

 

 

 

 

Dental Prostheses at Intake:

Yes CO
Type:
Age: ‘
Condition:

Gomments:

 

Intra-oral Photos Taken:

Yes

&

Radiographs Taken: (Document findings on A&O encounter}

 

Yes

 

co

 

 

 

 

 

 

 

 

 

 

 

 

Instructed how to obtain urgent and non-urgent dental care: Y u” No:

Treatment Priorities: None: Np reene ae Urgent: Referred to Sick Call:

Radiographs aul onzed Frophylaxis authorized: ce No

PAs: “A, (Approval valid 18 months from examination date)

BWs: ? ps

Panorex: feos n is

“hl Name: Gentist Signature:

~ AALLO YS /
Recister Number: r Institution: D “s Signature Block/Stamp:
4%1%70 4 5 FOC Forrest Cty, AR-Low hq N. Jackson, DDS
CC Forest City, AR

ter y

PDF : Prescribed by P6400 Replaces BP-A0618 of JUN 10

Case 6:18-cr-03042-SRB Document 237-1 Filed 07/16/20 Page 58 of 58

 

 

 
